
	
		III
		110th CONGRESS
		1st Session
		S. RES. 380
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Stevens (for himself
			 and Mr. Inouye) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Hostelling International USA
		  for 75 years of service to intercultural understanding and to youth
		  travel.
	
	
		Whereas travel promotes awareness and knowledge of
			 peoples, places, and cultures;
		Whereas hostelling is educational travel, local and
			 global, using hostels and other programs to facilitate interaction among
			 travelers and with local communities;
		Whereas hostels are simple, safe, shared accommodations
			 that promote community and cooperation among users and introduce young people
			 of limited means to travel;
		Whereas Hostelling International USA (HI–USA) is a
			 nonprofit educational organization established in 1934 as American Youth
			 Hostels to promote hostelling in the United States;
		Whereas, since its founding, HI–USA has provided in its
			 hostels more than 22,000,000 overnight stays to visitors from the United States
			 and more than 150 countries worldwide;
		Whereas today HI–USA has a network of 70 hostels in areas
			 of cultural, historic, and recreational interest, often in partnership with
			 public, private, and other nonprofit organizations, that annually hosts nearly
			 1,000,000 overnights stays by both domestic and foreign travelers;
		Whereas HI–USA today offers programs through its hostels
			 and local chapters that promote the appreciation of local culture and
			 environment, while facilitating the discovery of both world and self, to more
			 than 65,000 participants annually; and
		Whereas HI–USA has made a unique and notable contribution
			 to intercultural understanding in the United States and worldwide, especially
			 among youth: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Hostelling International USA on its 75 years of service; and
			(2)commends
			 Hostelling International USA for its contributions to intercultural exchange
			 and its leadership in the field of youth travel.
			
